     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 1 of 7




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Douglas Lee Thayer
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                     2:21-cr-00053-GMN-VCF
10
                        Plaintiff,                  MOTION TO APPOINT
11    vs.                                              CO-COUNSEL
12
      DOUGLAS LEE THAYER,
13

14                      Defendant.

15

16
            Defendant Douglas Thayer respectfully asks the Court to appoint Mr.
17

18   Christopher S. Mishler as co-counsel for the defense. The nature and
19
     complexity of this case are such that the interests of justice require
20
     appointment of co-counsel and Mr. Mishler, who is current counsel’s law
21

22   partner and already familiar with the case, is well suited to serve that role.
23

24

25

26

27

28




                                             1
     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 2 of 7



           This motion is made and based upon Guide to Judicial Policies and
1

2    Procedures, Vol 7, Ch 2 § 230.53.20(b), the attached memorandum of points
3
     and authorities, the pleadings and papers on file herein, and any argument to
4

5
     be entertained by the Court.

6
           Dated: June 25, 2021
7
           Respectfully submitted,
8

9
       By: /s/ William Brown
10         WILLIAM H. BROWN, ESQ. (7623)
11
           BROWN MISHLER, PLLC
           911 N. Buffalo Dr., Ste. 202
12         Las Vegas, Nevada 89128
13
           Tel: (702) 816-2200
           Email: WBrown@BrownMishler.com
14         Attorney for Defendant
15         Douglas Lee Thayer

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          2
     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 3 of 7




1
                               MEMORANDUM OF
                            POINTS AND AUTHORITIES
2

3       A. BACKGROUND

4          This is an alleged mail and wire fraud case in which the government
5
     alleges Mr. Thayer deceitfully offered a pathway to U.S. citizenship through
6

7    adult adoption. According to the indictment (EFC No. 1) Mr. Thayer, through
8
     his business, U.S. Adult Adoption Services (“USAAS”), falsely promised
9
     clients that, through adult-adoption, they could obtain new birth certificates,
10

11   which in turn would provide a path to U.S. citizenship.
12
           Nevada law allows for adult adoptions. See NRS 127.190. USAAS
13

14   charged clients a fee for adult-adoption services and worked with a local

15   attorney who filed adult-adoption petitions on the clients’ behalf with the goal
16
     of obtaining new (post-adoption) birth certificates, which could then facilitate
17

18   citizenship. When a similar service in California was raided by the
19
     government, USAAS ceased operations and sent clients letters informing
20
     them of what had occurred as well as instructions for seeking a refund of the
21

22   fees they paid.
23
            According to the indictment, these letters (and the refund checks)
24

25
     furthered the alleged fraudulent scheme, which according to the government

26   generated a loss amount exceeding $1 million. See ECF No. 1 at 2. This case
27
     will go to trial, and presumably the government will be represented at trial
28




                                            3
     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 4 of 7



     by two attorneys in addition to support staff. Mr. Thayer should likewise
1

2    have the benefit at trial of two defense attorneys given the nature and
3
     complexity of this case.
4

5       B. APPOINTMENT OF CO-COUNSEL
6
           This case warrants the appointment of co-counsel because it is
7
     extremely difficult and complex. See Guide to Judicial Policies and
8

9    Procedures, Vol 7, Ch 2 § 230.53.20(b). This case involves the intersection of
10
     state adult-adoption law and federal immigration law as well as nuanced
11

12
     issues of federal wire and mail fraud. Further, there are nine alleged victims,

13   most if not all of whom are non-native English speakers.
14
           To date, the government has produced more than 13,500 pages of
15

16   discovery. Apart from the alleged victims, the discovery identifies
17
     approximately 75 individuals with varying degrees of knowledge of, and
18
     involvement in, the alleged offense conduct. Also, it suggests the alleged
19

20   fraudulent scheme extends to at least two local attorneys, which gives rise to
21
     a host of separate legal and factual issues. The combined effect is to make
22

23
     this case extremely difficult and complex such that appointment of co-counsel

24   is necessary and appropriate in the interest of justice.
25
           The defense’s preferred co-counsel, Mr. Mishler, is current defense
26

27   counsel’s law partner, a member of the CJA panel, and a graduate of

28
     Georgetown Law School, where he participated in the CJA practice clinic. He


                                            4
     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 5 of 7



     is capable, well-qualified, and more than willing to assume co-counsel duties.
1

2    Additionally, appointing Mr. Mishler co-counsel will afford him valuable trial
3
     experience.
4

5
           For all of these reasons, the defense respectfully asks that the Court

6    enter an order appointing Mr. Mishler co-counsel for Mr. Thayer.
7
           Dated: June 25, 2021
8

9          Respectfully submitted,
10

11
       By: /s/ William Brown
           WILLIAM H. BROWN, ESQ. (7623)
12         BROWN MISHLER, PLLC
13
           911 N. Buffalo Dr., Ste. 202
           Las Vegas, Nevada 89128
14         Tel: (702) 816-2200
15         Email: WBrown@BrownMishler.com
           Attorney for Defendant
16
           Douglas Lee Thayer
17

18
                            CERTIFICATE OF SERVICE
19
           I hereby certify that I am an employee of BROWN MISHLER, PLLC,
20   and that on this date I e-filed and e-served, via the Court’s CM/ECF filing
21   system, the foregoing MOTION TO APPOINT CO-COUNSEL to the
     parties of record.
22

23
           Date: June 25, 2021

24     By: /s/ William Brown
25
           Employee of BROWN MISHLER, PLLC

26

27

28




                                            5
     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 6 of 7




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Douglas Lee Thayer
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                      2:21-cr-00053-GMN-VCF
10
                        Plaintiff,                   ORDER APPOINTING
11    vs.                                               CO-COUNSEL
12
      DOUGLAS LEE THAYER,
13

14                      Defendant.

15

16

17          Counsel for defendant Douglas Thayer has moved for an order
18
     appointing co-counsel in this case for the purposes of trial. The motion
19

20   seeking appointment of co-counsel explains the nature of the case, the
21
     difficulties it presents, and how, as a result, appointing co-counsel is
22
     necessary in the interest of justice. Proposed co-counsel is Christopher S.
23

24   Mishler, who is current counsel’s law partner, a member of the CJA panel,
25
     and already familiar with the case.
26

27
            As required by Volume 7, Ch. 2 § 230.53.20 of the Guide to Judicial

28   Policies and Procedures, the Court finds that the appointment of an


                                             6
     Case 2:21-cr-00053-GMN-VCF Document 26 Filed 07/21/21 Page 7 of 7



     additional attorney in this difficult case is necessary and is in the interests of
1

2    justice.
3
           GOOD CAUSE APPEARING, it is hereby ORDERED that the Clerk of
4

5
     the Court shall notify the CJA appointing authority for the District of Nevada

6    of the appointment of attorney Christopher S. Mishler as co-counsel for
7
     defendant Douglas Thayer.
8

9          IT IS SO ORDERED.
10
           DATED this 21st day of July, 2021.
11

12

13                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             7
